Mr. Chief Justice Stone delivered the opinion of the court: Plaintiff in error was indicted in the criminal court of Cook county on the charge of taking indecent liberties with Josephine Pozgaj, a female child under the age of fifteen years, to-wit, of the age of seven years. The jury returned a verdict on January 11, 1921, finding him guilty and finding his age to be forty-five years, and he has sued out a writ of error to review the judgment entered on the verdict. On May 21, 1921, plaintiff in error filed a transcript of the record and the original bill of exceptions, the use of the latter being stipulated. On September 14, 1921, he filed a brief and argument and an abstract of the record in the cause. No errors are assigned on the record filed in the case. While the abstract contains what purports to be an assignment of errors, none appear on the record. By-rule n of the rules of practice of this court a plaintiff in error is required in all cases to assign errors at the time of filing his record in this court, and on failing to do so the case may be dismissed or the judgment or decree affirmed. No errors were assigned at the time of the filing of the record in this case and no request for leave to do so has been filed since. The judgment in this case should not for this reason be affirmed, however, but the writ will be dismissed. TT7 . . , writ dismissed.